United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-854
Issued: July 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant, through her attorney, filed a timely appeal from a
January 16, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her reconsideration request. As more than 180 days elapsed from the most recent merit
decision of April 30, 2012 to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128(a).
On appeal, appellant’s counsel contends that OWCP’s decision is contrary to fact and
law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 30, 2011 appellant, then a 60-year-old nurse, filed an occupational disease
claim alleging pain in her left shoulder and arm with tingling and numbness in her fingers as a
result of her federal duties. Her job involved repetitive movements, such as cleaning patients,
changing beds, hanging IVs, transporting patients and repositioning patients. The employing
establishment controverted the claim. It noted that appellant had been temporarily detailed to a
mostly administrative role with minimal patient lifting or repositioning.
In support of her claim, appellant submitted the results of a July 27, 2011 magnetic
resonance imaging (MRI) scan, an August 10, 2011 duty status report and an April 15, 2011
memorandum by the employing establishment with regard to the duration of temporary lightduty assignments.
By decision dated October 4, 2011, OWCP denied appellant’s claim. It found that she
did not establish a causal relationship between the accepted factors of her employment and her
left arm condition. In a decision dated April 30, 2012, an OWCP hearing representative affirmed
the denial of appellant’s claim.
By letter dated May 9, 2012, appellant requested reconsideration. She resubmitted the
July 27, 2011 MRI scan report, August 10, 2011 duty status report and August 15, 2011
memorandum of the employing establishment. In a February 27, 2012 letter, Dr. Arlon H.
Jahnke, a Board-certified orthopedic surgeon, advised that she was seen in his office on
February 22, 2012 and that she could return to work on February 25, 2012 with restrictions of no
lifting over 10 pounds and no reaching above shoulder level. She also submitted a May 9, 2012
duty status report from Dr. Jahnke, who listed her work restrictions.
By decision dated January 16, 2013, OWCP denied reconsideration without conducting a
merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 When a claimant fails to meet one
of the above standards, OWCP will deny the application for reconsideration without reopening
the case for review on the merits.4

2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b).

2

ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law nor has she advanced a relevant legal argument not previously
considered by OWCP. The July 27, 2011 MRI scan, the August 10, 2011 duty status report and
the April 15, 2011 employing establishment document were previously of record and considered
by OWCP in the October 4, 2011 decision. Evidence which repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.5 The remaining evidence is not pertinent to the issue of whether appellant established a
causal relationship between the accepted factors of her employment injury and her diagnosis.
The duty status report of May 9, 2012 and the February 27, 2012 letter of Dr. Jahnke address
only her work restrictions; neither addresses causal relationship.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
OWCP. The Board finds that OWCP did not abuse its discretion in refusing to reopen her claim
for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim.

5

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 16, 2013 is affirmed.
Issued: July 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

